Citation Nr: 0308373	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  02-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for mixed anxiety and depression.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1969 and from December 1969 to August 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2000 and June 2002 rating 
decisions of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the August 2000 rating 
decision, the RO granted service connection for mixed anxiety 
and depression and assigned a 50 percent evaluation, 
effective April 6, 1999.  In the June 2002 rating decision, 
the RO denied a total rating for compensation based upon 
individual unemployability.

In August 2002, the veteran and his wife testified at a 
video-conference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the testimony has been 
associated with the claims file.

The Board notes that the veteran had perfected appeals for 
entitlement to (1) an evaluation in excess of 10 percent for 
rhinitis; (2) a compensable evaluation for bilateral hearing 
loss, and (3) service connection for post-traumatic stress 
disorder.  In a statement received in June 2002, the veteran 
stated that he wanted to withdraw his appeal as to those 
three issues.  Thus, those issues are no longer on appeal.




FINDINGS OF FACT

1.  The veteran's mixed anxiety and depression are manifested 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); inability to establish and maintain 
effective relationships.

2.  The veteran has a master's degree in business 
administration, a master's degree in computer science, and a 
master's degree in management; he received training in the 
military in electrical engineering, mechanical engineering, 
chemical engineering, structural engineering, and 
thermodynamics.  He has worked as a manager in technical 
training, a project manager, and a consultant.  

3.  Service connection is in effect for mixed anxiety and 
depression, evaluated as 70 percent disabling; rhinitis, 
evaluated as 10 percent disabling; tinnitus, evaluated as 
10 percent disabling; bilateral hearing loss, evaluated as 
0 percent disabling; and left varicocele, evaluated as 
0 percent disabling, for a combined evaluation of 80 percent.  

4.  When evaluated in association with his educational 
attainment and occupational experience, the service-connected 
disabilities are not sufficiently disabling to render him 
unable to obtain and retain all kinds of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
mixed anxiety and depression have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9413-9434 
(2002).

2.  The criteria for a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the August 2000, 
December 2000, and June 2002 rating decisions and the 
December 2000 and June 2002 statements of the case.  As to 
the claim for an increased evaluation for mixed anxiety and 
depression, in each of those determinations, the veteran was 
informed of the evidence necessary to establish a 70 percent 
evaluation for a psychiatric disorder.  Thus, he was informed 
of the symptomatology that would warrant the next higher 
evaluation for mixed anxiety with depression.  Additionally, 
in the December 2000 rating decision and the December 2000 
and June 2002 statements of the case, he was provided with 
the criteria for the 70 and 100 percent evaluations.

As to the claim for a total rating for compensation based 
upon individual unemployability, in the June 2002 rating 
decision and statement of the case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 4.16, which 
addresses claims for individual unemployability and the 
evidence necessary to establish that benefit.  In the rating 
decision and the statement of the case, the RO explained to 
the veteran that he did not meet the criteria for individual 
unemployability.  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
June 2002 statement of the case, the RO informed the veteran 
that it must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  It 
told the veteran that as long as he adequately identified the 
records, that VA would assist in obtaining them.  The RO 
stated that it was responsible for obtaining medical records 
held by any federal department or agency that the veteran 
identified.  It further stated that it would obtain medical 
records from other health-care facilities as long as the 
veteran adequately identified the facilities, but noted that 
the veteran had the ultimate responsibility for obtaining 
those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's VA medical records from the 
Denver, Colorado, VA Medical Center.  The Board obtained the 
evidence used in the veteran's Social Security Administration 
disability benefits claim.  The veteran has stated that he 
has received treatment only from VA, which records, as stated 
above, have been obtained and associated with the claims 
file.  Finally, in accordance with its duty to assist, the RO 
had the veteran undergo several VA examinations related to 
his claims.  For the reasons stated above, the Board finds 
that the requirements of the VCAA have been met.

II.  Factual Background and Analysis

A January 1999 VA outpatient treatment report shows that the 
veteran had been interviewed and was recommended to be seen 
by the psychiatric outpatient clinic.  The veteran stated he 
had retired from the Navy after 23 years as a lieutenant 
commander.  He stated that after he retired he had worked for 
mining companies and made "a very good salary," but was 
laid off in 1992.  The veteran reported that since he had 
been laid off, things had been rough for him and his family.  
He described frustration because he felt his education was 
equivalent to a Ph.D. and that he could find only mediocre 
jobs.  The veteran reported that he had a master's in 
business administration and a master's degree in computer 
science.  He stated he had a "short fuse" and had a 
difficult time getting motivated.  The social worker stated 
that the veteran was alert, oriented, friendly, and 
cooperative.  He stated that the veteran's affect was 
appropriate to subject matter and that his mood was positive.  
He described the veteran's thoughts as logical and goal 
directed without symptoms of mania or psychosis.  The veteran 
denied suicidal ideation and denied plans to hurt anyone, but 
admitted to some homicidal ideation.  The social worker 
stated that the veteran had been unable to find a suitable 
job since 1992, which had caused the veteran to become 
increasingly depressed and irritable.  He noted the veteran 
was concerned about the impact his emotional problems was 
having on his 24-year marriage.  The social worker entered a 
diagnosis of major depressive disorder, "single episode" 
and assigned a Global Assessment of Functioning (GAF) score 
of 55.  

A February 1999 VA outpatient treatment report shows that the 
veteran reported he had been depressed since 1992 following 
being laid off at work.  He described himself as irritable, 
having no motivation, having decreased appetite, having 
decreased concentration, feeling self-conscious, and feeling 
like crying at times.  The veteran denied homicidal and 
suicidal ideations and audio and visual hallucinations.  The 
examiner stated that the veteran had a late onset of 
depression.  She noted that she felt the veteran was not 
bipolar but that he had some tangentiality and was "pretty 
talkative."

In an April 1999 letter, a VA social worker stated that he 
had met with the veteran four times since January 1999 and 
that the veteran was suffering from major depressive disorder 
and had some symptoms of post-traumatic stress disorder.  He 
stated the veteran was taking medication for his depression.

An April 1999 VA outpatient treatment report shows that the 
examiner stated that she found the veteran to be a "very 
functional person"

A July 1999 VA psychiatric evaluation report shows that the 
veteran reported that his depressive symptoms had increased 
since being laid off in 1992.  The veteran stated that 
following his retirement from the Navy, he had worked for an 
Australian company, which required considerable travel.  He 
stated that he got into disagreements with those in charge 
and he was released.  The veteran stated he was then 
unemployed for three and a half years and then had four jobs 
over the next two and a half years.  He stated he was unable 
to adapt to those work situations.  The veteran stated that 
he had been working at his current job for three months.

The veteran reported he had periods of anger and 
irritability.  He described intrusive thoughts about his 
early experiences in Vietnam.  He stated he had panic 
attacks, which consisted of shortness of breath, increased 
heart rate, tremor, disassociation from fear, tight chest, 
and general muscle tension.  The veteran stated that these 
occurred daily for a time after he was laid off.  He stated 
that he and his wife attended church together but that other 
than that, they did not do much outside activity.  The 
examiner stated that the veteran was neat and clean and 
somewhat intense in his attempts to describe his 
difficulties.  He noted the veteran seemed depressed and 
somewhat anxious.  The examiner stated the veteran was 
oriented to date, person, and place.  There was no evidence 
of a thought disorder.  He entered a diagnosis of anxiety 
disorder, mixed anxiety and depression, which he stated had 
had its impact in the veteran's military career.  The 
examiner entered other diagnoses but did not attribute them 
to service.  He entered a GAF score of 62 based upon the 
diagnosis of mixed anxiety and depression and a GAF score of 
55 based upon increased symptoms of depression and anxiety 
since retirement from service and "in particular" since 
1992 with loss of his civilian job and difficulty finding 
other work.  

A December 1999 VA social and industrial survey shows that 
the social worker found the veteran to be "extremely 
articulate."  The veteran reported that he had worked for 
the Australian company from 1988 to 1992.  He added that he 
felt he was unemployable due to his post-traumatic stress 
disorder symptoms and his inability to withstand heat and 
noise either in mines or general contracting work.  The 
social worker noted that he believed the veteran had 
convinced himself that post-traumatic stress disorder was the 
culprit for his unemployability.  He stated he had reviewed 
the claims file and it was his determination that the veteran 
was not employable if he had to interact with loud or hot 
industrial environments; however, he stated that he believed 
the veteran was employable in other related fields due to his 
own admission of extensive graduate school opportunities.  
The social worker noted that the veteran had two master's 
degrees.  He concluded that if an effective vocational 
rehabilitation program could be instituted, along with 
current mental health treatment regime, the veteran could 
have gainful employment.

An April 2000 VA outpatient treatment report shows that the 
veteran reported he was stressed and had filed a complaint 
with the Equal Employment Office because he felt he was being 
passed over for a promotion due to his race.  The veteran 
reported increased trouble with sleeping.

A July 2000 attending physician's statement indicates that 
the VA social worker completed the form.  He indicated that 
the veteran had stopped working in July 2000 due to his 
depression.  He stated that the veteran's sickness had 
occurred on the job-he attributed the veteran's reactivation 
of depression to job stress.  The social worker described the 
veteran's current symptoms as increased irritability, 
insomnia, decreased energy/motivation, difficulty controlling 
temper, difficulty concentrating, and difficulty 
accomplishing tasks.  He noted the veteran had stress due to 
perceived racial discrimination on the job.  The social 
worker stated the veteran could not perform work duties at 
that time and that the veteran could not work at that time.  

In October 2000, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran stated that his 
current job paid him $67,000 per year.  He stated he had lost 
a bunch of jobs between 1992 and the present time, which 
caused him to lose a "minimum of $400,000 of income."  He 
attributed this loss to his service-connected psychiatric 
disorder and asserted that VA should pay him that amount of 
money.  The veteran testified that he had a doctorate level 
in education and 30+ years experience, to include having held 
significant positions in the military.  The veteran's 
testimony revolved around his belief that his psychiatric 
symptoms were that of post-traumatic stress disorder and not 
mixed anxiety with depression.

An October 2001 document signed by a VA psychiatrist and 
social worker indicates that the veteran left work due to his 
inability to deal with the stresses of work and "racial 
discrimination."  They stated that the veteran suffered from 
depression, which could impact mood and ability to 
concentrate.  They noted the veteran was currently attending 
classes and had no current plan to return to work.  They 
described the veteran as neatly dressed, friendly and having 
a cooperative attitude.  Affect was observed to be 
appropriate to the subject matter and his mood was euthymic.  
They indicated that the veteran reported difficulty 
controlling his anger at work.  Thought processes were 
described as linear without evidence of hallucinations or 
delusions.  Memory and concentration were within normal 
limits.  Insight and judgment were reported as good.  The 
diagnosis entered was major depressive disorder and the GAF 
score assigned was 55.

VA treatment reports, dated from September 1999 to June 2002, 
show that the veteran was in treatment both for his 
psychiatric disorder and anger management.  The treatment 
reports from the anger management class indicate that the 
veteran was consistently active in class and supportive of 
his classmates when they expressed frustration with various 
situations.  In April 2000, the veteran reported being 
frustrated because he had been passed over for a promotion.  
In August 2000, the veteran described decreased stress due to 
not going to work.  In August 2001, the veteran reported that 
he was re-directing himself so that he could get as much out 
of vocational rehabilitation as he could.  He stated he 
wanted to be prepared for the next time he entered the 
workforce.  The social worker noted that the veteran had 
swung into a positive attitude.  In November 2001, the 
veteran was described as doing "fair."  The social worker 
stated that the veteran was in battle with VA regarding the 
veteran's request to have a computer purchased by VA.  In 
December 2001, the social worker noted that the veteran had 
been very stressed as a result of this fight with VA.  He 
stated that on a positive note, the veteran reported that his 
marriage was strong.

In March 2002, the veteran was reported to have a positive 
attitude.  The veteran stated he was attempting to extend his 
vocational rehabilitation benefits so that he could take more 
classes.  He stated his family was happy and well.  In June 
2002, the veteran was described as unhappy.  The veteran 
stated he felt he was being mistreated by VA because it was 
retaliating against him for being so persistent in seeking to 
get a computer purchased by VA.  The social worker noted that 
he had assigned a GAF score of 65 earlier that month based 
upon mild symptoms of depression.

A March 2002 VA psychiatric evaluation report shows that the 
veteran reported he was unemployed.  He noted he had been a 
student for the past 13 months and flunked one class, which 
he attributed to his difficulty with concentration.  The 
veteran reported that he had a 3.0 grade point average and 
would wait until the last minute to do things, but described 
himself as "quite successful."  He stated he had had no 
fights with teachers.  The veteran reported he left his last 
job because he became extremely anxious and was having daily 
panic attacks.  He also stated that he could not cope with 
the pressure from work and would become irritable.  The 
veteran described himself as significantly depressed and 
having sleep difficulty.  He stated he felt inadequate as a 
person because he could not function on the job.  The veteran 
stated he had crying spells and that he felt VA was 
mistreating him.  He noted he continued to have panic 
attacks.  The veteran reported he was taking anger management 
classes and that he had few friends.  He stated he had felt 
suicidal at times but had not ever acted on it.  He also 
stated that he would blurt things out, which would offend 
people.

The examiner stated that the veteran was depressed and 
tangential at times, but that he was oriented to person, 
place, and time.  He stated the veteran's memory appeared to 
be intact and that there were no obsessive or ritualistic 
behaviors which interfered with his functioning.  Rate and 
flow of speech were described as typical.  The examiner 
stated that he did not observe any panic attacks during the 
evaluation.  He noted that the veteran appeared significantly 
depressed at times and at other times laughed during the 
interview.  He stated the veteran reported suicidal thoughts, 
sleep disturbance, irritability, and anger.  The examiner 
noted that the veteran did not demonstrate specific evidence 
of impaired impulse control.  He stated the following:

The question was asked about his 
employability.  He reports problems with 
anger, problems with anxiety, panic 
attacks, which he has on a daily basis.  
He is working at an anger management 
class, has for a couple of years on a 
weekly basis.  He reports that he was 
unable to complete his last job because 
of anxiety due to the pressure which he 
experienced there.  He states that not 
too long ago, he drove back to the old 
location and again was overcome with 
anxiety and was unable to stay, had to 
leave.  On the other hand, he is doing 
well in school, was maintaining a 3.0, 
feels successful.  Reports that in spite 
of daily panic attacks, he does not 
permit it to interfere with his going to 
school.  He interacted with me in a 
fairly reasonable, comfortable fashion.  
His tendency to ramble and his 
tangentiality could cause some 
difficulties with his being able to work, 
as might his depression, he might have 
difficulties interacting with other 
people on an ongoing basis.  He would 
have some difficulty with his focus and 
concentration, however, at this time it 
is my determination that employment would 
be feasible in a loosely supervised 
situation requiring little interaction 
with the public.

The examiner entered a diagnosis of major depressive disorder 
and assigned a GAF score of 50.  He stated that the veteran 
had a depressed mood, irritability, anger, sleep 
difficulties, anxiety in work situation, and crying spells.  
He noted the veteran tended to obsess about the wrongs that 
have been done to him, to include the way he had been 
unfairly treated.  The examiner stated the veteran's speech 
tended to be tangential and noted that the veteran had few 
friends.  He stated that the veteran had been successful over 
the past 13 months with going to school and not running into 
difficulties with the faculty or with the other students and 
that he was able to interact with the undersigned in a 
reasonable fashion.

A March 2002 VA examination report shows that the examiner 
had an opportunity to examine the veteran's physical 
disabilities.  He determined the following:

As regards to his employment and the 
service-connected condition, neither his 
rhinitis nor the varicose veins, which 
are not particularly prominent at the 
time of this examination, would preclude 
employment, and in particular, they would 
not preclude sedentary employment.

A May 2002 Social Security Administration examination report 
shows that the veteran reported his psychiatric symptoms.  
The veteran stated that he spent his days doing homework, 
chores, errands, and shopping.  He stated he did not cook and 
noted that he had trouble doing tasks because his attention 
span was poor.  The veteran stated he had minimal hobbies but 
enjoyed basketball.  He stated he had some friends and 
enjoyed seeing them often.  The veteran described feeling 
occasionally hopeless, helpless, and worthless.  He stated he 
cried often.  The veteran reported suicidal thoughts but 
denied any acute intentions or plans of suicide.  He denied a 
history of suicidal attempts.  The veteran reported he was in 
vocational rehabilitation and that he thought it helped.

The psychiatrist stated that the veteran was well groomed, 
cooperative, and friendly with good eye contact.  He stated 
the veteran's behavior was appropriate and that he sat in a 
relaxed manner.  His affect and facial expressions were noted 
to be blunted.  The examiner stated that the organization of 
the veteran's speech was clear, concise, logical, and without 
abnormality in rate or tone.  His thought processes were 
noted to be organized and clear without abnormality in 
content.  The examiner stated that the veteran was alert and 
oriented times three.  He entered a diagnosis of depressive 
disorder, not otherwise specified, anxiety disorder, not 
otherwise specified, and assigned a GAF score of 55.  The 
psychiatrist stated that the veteran appeared to have a low 
frustration tolerance.  He stated he felt that it did not 
appear that the veteran would be able to function at a full-
time job because of his inability to cope with simple 
stressors and pressures.  He noted that with continued 
vocational rehabilitation and treatment, it may be that the 
veteran could get back to a position in working gainful 
employment.  He stated the veteran's daily activities, 
abilities, and social activities appeared to be moderately 
limited secondary to the Axis I disorders, but that the 
veteran's concentration and cognitive ability appeared to be 
intact.  

A June 2002 letter from the Social Security Administration 
indicates that the veteran's claim for disability benefits 
was denied.

A June 2002 letter from VA Vocational Rehabilitation and 
Employment services shows that it determined it could not 
provide the veteran with vocational rehabilitation.  The 
rehabilitation counselor stated that the veteran's pursuit of 
an employment goal was not consistent with his personal 
appeal toward his claim for individual unemployability.  He 
stated that his concern was to provide the veteran with the 
quality of service he should expect from having served in the 
military.  "As a result, it is my decision to help you 
accomplish those goals even if we need to take more time in 
determining exactly what it will take to do so."  The 
counselor added that if the veteran's vocational 
rehabilitation was extended, he would not be graduating until 
March 2003, with the main purpose of the vocational 
rehabilitation program being to become employable.  He stated 
that this goal did not agree with the veteran's application 
that he was unemployable.

In August 2002, the veteran and his wife testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  The veteran's representative asserted that the GAF 
score of 50 that had been assigned in a VA examination report 
was indicative of "serious" symptoms.  The veteran stated 
that he was taking medication for his emotions and for other 
symptoms, such as sinus problems.  He noted he was taking 
anger management classes, which he stated had helped.  He 
stated he had worked between five to seven jobs in the last 
seven years.  The veteran testified that he worked for an 
Australian company from February 1989 to December 1992 and 
left because of "major conflicts" he had had with the 
president of the company.  He stated he lost other jobs due 
to his depression.  The veteran also stated that he worked at 
Taco Bell as an assistant manager for three or four months 
but that he could not handle it.  He reported that he got 
between three and a half to four hours of "good sleep" a 
night and that while he was awake, he was in a continual 
state of "severe anger" and "depression."  The veteran 
described having flashbacks and panic attacks.  He stated he 
had allowed his depression to take over his life, which had 
affected his social life to the point that he had "virtually 
no friends."  The veteran admitted to gambling, which he 
stated had been a problem for him.  

The veteran's wife stated that over the last five to six 
years the veteran had become moody.  She stated that the 
veteran was an easygoing person but that he had stopped 
sharing things with her.  She stated she worried about the 
veteran being by himself and that she would check on him to 
make sure he was okay.  The veteran stated he had graduated 
with a master's in management.  He noted that he had not had 
gainful employment since receiving his master's degree.  The 
veteran stated he had applied for numerous government jobs 
but that he had not obtained work.  The veteran's 
representative asserted that the veteran met the requirements 
for a 70 percent evaluation for mixed anxiety and depression.  

A.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for his 
psychiatric stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), but that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

The veteran's service-connected disability of mixed anxiety 
and depression is rated under Diagnostic Code 9413-9434, 
which addresses anxiety disorder, not otherwise specified, 
and major depressive disorder.  All psychiatric disorders are 
evaluated under the same criteria, which in part are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9413-9434 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an initial 
evaluation of 70 percent for mixed anxiety and depression.  
The veteran has reported having decreased motivation, 
difficulty concentrating, and panic attacks.  These panic 
attacks affect his ability to function in the work place.  
For example, the veteran has trouble in dealing with the 
stresses at work and difficulty getting along with others.  
He has deficiencies in both family relations and in work 
situations.  The veteran reported that his relationship with 
his wife had been affected by his psychiatric symptoms.  At 
the August 2002 hearing before the undersigned, the veteran's 
wife stated that the veteran had kept to himself and did not 
share his feelings with her.  The veteran indicated at the 
August 2002 hearing that he had practically no friends and 
that he had let his depression consume him.  Thus, his 
ability to establish and maintain effective work 
relationships is severely impaired.  Impaired impulse 
control, suicidal ideation and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) are also reflected in the record.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the above-described symptoms are indicative of a 
70 percent evaluation.  

The Board must now consider whether an evaluation in excess 
of 70 percent is warranted for mixed anxiety and depression 
and finds that the preponderance of the evidence is against 
an evaluation in excess of 70 percent.  The veteran does not 
meet any of the criteria of the 100 percent evaluation.  For 
example, there is no evidence of any gross impairment in 
thought processes and no evidence of disorientation as to 
time or place.  In January 1999, the veteran was described as 
being alert and oriented.  His thoughts were described as 
logical and goal directed without symptoms of mania or 
psychosis.  In July 1999, the examiner stated that there was 
no evidence of a thought disorder and reported that the 
veteran was oriented to date, person and place.  In March 
2002, the examiner stated that the veteran was oriented to 
time, place, and person.  The veteran has consistently denied 
any hallucinations or delusions.  There has been no evidence 
of grossly inappropriate behavior, and in fact, the veteran 
has been described as friendly, having a cooperative 
attitude, a "very functional person," and "extremely 
articulate."  In the May 2002 psychiatric report from the 
Social Security Administration, the examiner stated that the 
veteran's behavior was appropriate.  No professional has 
reported that the veteran cannot maintain personal hygiene.  
Rather, the veteran has consistently been reported to be 
clean and well groomed.  The veteran himself has not reported 
any memory loss for names of close relatives or his own name.  
Also, no examiner or the veteran has stated that he is a 
danger to himself or others.  The veteran has reported some 
suicidal and homicidal ideations; however, he has never acted 
upon either.  

This determination that the veteran's mixed anxiety and 
depression is not entitled to an evaluation in excess of 
70 percent is supported by medical professionals' findings of 
GAF scores of 50, 55, and 65.  Although the GAF score does 
not fit neatly into the rating criteria, the GAF score is 
important evidence in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47 (4th ed. 1994).  A GAF score of 50 (which 
falls into the range of 41-50) is reflective of "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score of between 
51 and 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  A GAF score of 65 (which falls within the range 
of 61-70) is defined as "Some mild symptoms (e.g. depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household) but generally functioning 
pretty well, has some meaningful interpersonal 
relationships."  Id.  The Board finds that mild, moderate, 
and serious symptomatology are indicative of no more than a 
70 percent evaluation.

Although the veteran is competent to report his symptoms, 
assessing the severity of such symptoms would largely fall 
within the realm of a medical determination, as to what 
supportive, underlying clinical findings may, or may not, be 
present.  To the extent that the veteran has asserted that 
his service-connected mixed anxiety and depression warranted 
an evaluation in excess of 50 percent, the Board agrees and 
has granted a 70 percent evaluation.  This is in agreement 
with the veteran's representative's statement at the August 
2002 hearing, wherein he stated that the veteran's symptoms 
fell within the 70 percent evaluation.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
70 percent for the reasons stated above.  In that respect, 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.  The Board also finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, 
supra.

B.  Individual unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected mixed 
anxiety and depression.  

As noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  Total disability is considered to exist when there 
is any impairment which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2002).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) 
(2002).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a) (2002), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2002); see 38 C.F.R. § 
4.19 (2002) (stating that age may not be a factor in 
evaluating service-connected disability or unemployability).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect for mixed anxiety and 
depression, evaluated as 70 percent disabling; rhinitis, 
evaluated as 10 percent disabling; tinnitus, evaluated as 
10 percent disabling; bilateral hearing loss, evaluated as 
0 percent disabling; and left varicocele, evaluated as 
0 percent disabling, for a combined evaluation of 80 percent.  
Thus, the veteran meets the threshold schedular requirements 
for consideration of individual unemployability under 
38 C.F.R. § 4.16(a).  However, after having carefully 
reviewed the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities render him unable to 
work.  

In the veteran's claim for increased compensation based on 
unemployability which he filed in February 2001 and again in 
December 2001, he indicates that he has a master's degree in 
computer science and master's in business administration.  At 
the August 2002 hearing before the undersigned, the veteran 
stated that he had earned another master's degree (in 
management) through the VA vocational rehabilitation program.  
The veteran indicated that he had completed training while in 
the service in electrical engineering, mechanical 
engineering, chemical engineering, structural engineering, 
and thermodynamics.  Additionally, following the veteran's 
discharge from service, it shows that he has occupational 
experience as a consultant, a project manager, and a 
technical training manager.  Finally, the veteran indicated 
that he last worked in October 2000.  

The evidence that tends to support the veteran's claim that 
he warrants individual unemployability are a December 1999 VA 
social and industrial survey, a July 2000 attending 
physician's statement, and the May 2002 Social Security 
Administration examination report.  In the December 1999 
survey, the social worker stated that the veteran was not 
employable if he had to interact with loud or hot industrial 
environments.  In the July 2000 statement, the VA social 
worker stated that the veteran could not perform work duties 
at that time due to the veteran's increased symptoms of 
depression.  He stated that the veteran had stress due to 
perceived racial discrimination on the job.  In the May 2002 
report, the examiner stated that he did not believe that the 
veteran would be able to function at a full-time job because 
of his inability to cope with simple stressors and pressures.  

The evidence against the veteran's claim for individual 
unemployability are the March 2002 VA psychiatric evaluation 
report, the March 2002 VA examination report, and the June 
2002 letter from the Social Security Administration.  In the 
March 2002 psychiatric report, the examiner indicated that he 
had reviewed the veteran's claims file.  He made specific 
findings as to the veteran's symptomatology of his service-
connected psychiatric disorder.  However, he determined that 
the veteran would be able to work in a loosely supervised 
situation.  In the March 2002 examination report, the 
examiner addressed the veteran's physical disabilities and 
stated that such disabilities would not preclude sedentary 
employment.  Finally, in the June 2002 letter from the Social 
Security Administration, it shows that that agency found that 
the veteran's psychiatric disorder was not severe enough to 
prevent him from working.

In considering the evidence that supports the veteran's 
claim, the Board notes that in the December 1999 social and 
industrial survey, after the social worker stated that the 
veteran would not be employable if he had to interact with 
loud or hot industrial environments, he stated that he 
believed that the veteran was employable in other related 
fields due to his own admission of extensive graduate school 
opportunities.  Thus, the social worker's subsequent 
statement lessens the probative value of his prior statement, 
as he clearly conditioned the veteran's inability to work 
based upon circumstances that involved hot or industrial 
environments.  This does not indicate that the veteran cannot 
work due to his service-connected disabilities.  
Additionally, in the July 2000 statement, the VA social 
worker stated that the veteran was not able to work at that 
time.  He indicated that the veteran could receive treatment 
and would be able to work, but not "at this time."  That 
same social worker met with the veteran in June 2002 and 
noted that he had assigned a GAF score of 65 "based on mild 
symptoms of depression."  Such a finding is against a 
determination that the veteran cannot work due to his 
psychiatric disorder and lessens the probative value of the 
determination that the veteran could not work.  Again, in the 
July 2000 statement, the social worker made specific findings 
that the veteran could not work at that time, which would 
imply that such finding was temporary.  

Finally, in the May 2002 psychiatric evaluation report, the 
Social Security psychiatrist noted only that he had reviewed 
the veteran's VA treatment records.  As to educational 
history, the psychiatrist stated that the veteran reported he 
had a high school diploma and a master's degree.  The 
psychiatrist did not report that the veteran had more than 
one master's degree.  Also, when he stated that it did not 
appear that the veteran would be able to fully function at a 
full-time job because of his inability to cope with simple 
stressors and pressures, he subsequently noted that with 
continued vocational rehabilitation that the veteran could 
get back to gainful employment.  The Board notes that the 
veteran was in vocational rehabilitation and has reported 
that he completed enough classes to have another master's 
degree in management.  The Board also notes that the 
psychiatrist assigned a GAF score of 55, which is indicative 
of moderate symptoms.  As indicated above, a GAF score of 55 
does not include a finding of an inability to work.  Thus, 
the Board finds that the probative value of the evidence that 
supports the veteran's claim is lessened for the reasons 
stated above.  

Furthermore, the Board finds that the evidence against the 
claim for individual unemployability outweighs the evidence 
that supports the claim.  In the March 2002 VA psychiatric 
evaluation report, the examiner made detailed findings 
regarding the veteran's symptomatology as to his psychiatric 
disorder.  He had an opportunity to review the veteran's 
claims file, which included the veteran's educational 
history, and he determined in his professional opinion that 
even with the veteran's symptomatology, that the veteran 
would be able to work in a loosely supervised situation.  The 
Board finds that based upon the veteran's educational 
background, he would be able to find a job which did not 
require supervision.  He has three master's degrees and has 
experience in management.  Further, in the March 2002 VA 
examination report, the examiner did not find that the 
veteran's service-connected physical disabilities would 
prevent him from working.  The Board notes that in the 
veteran's claim for individual unemployability, he attributes 
his inability to work solely to his psychiatric disorder.

In the June 2002 letter from the Social Security 
Administration, it stated that even though the medical 
evidence showed that the veteran had received treatment for a 
psychiatric disorder, the veteran was able to demonstrate an 
ability to concentrate, communicate, and pay attention.  
Additionally, the Social Security Administration noted that 
while the veteran had trouble with complex tasks, he was 
still able to do less tedious work.  It noted that the 
veteran was able to do well in his classes and that his 
psychiatric disorder, while it prevented some forms of work, 
did not prevent less demanding work.  The Board finds that 
the determination made by the Social Security Administration 
is applicable to that which the Board has made in the 
veteran's claim before VA.  Specifically, the veteran has an 
extensive education both through the military and schooling, 
has extensive experience in the work place, and has been 
reported to be "very articulate."  His level of education 
would be able to place him in a job that did not require more 
than loose supervision.

Finally, the Board notes that in a June 2002 letter, it shows 
that the veteran's vocational and rehabilitation had been 
stopped.  While that might appear to be evidence 
substantiating the veteran's claim for individual 
unemployability, the Board finds that such evidence is 
neither for or against the veteran's claim.  The vocational 
and rehabilitation specialist stated that the services were 
being stopped solely due to the veteran's claim for 
individual unemployability, as such claim by the veteran 
contradicted his seeking to further his training.  The 
vocational rehabilitation specialist had not made a 
determination that the veteran was unemployable.  Thus, the 
Board finds that this evidence does not support or weigh 
against the veteran's claim.

Based on the foregoing, the Board has determined that the 
veteran's service-connected disabilities do not preclude all 
forms of substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.  The 
preponderance of the evidence is against the veteran's claim, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.




ORDER

Entitlement to an initial evaluation of 70 percent for post-
traumatic stress disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.



____________________________________________
	Michael D. Martin
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

